Atkinson, Justice.
1. To the proposition announced in the first headnote, it is only necessai’y to cite section 1768 of the code.
2. By virtue of her right as widow of her deceased, husband, the plaintiff was in the peaceable and legally acquired possession of the property from which she was-evicted by the defendant. A forcible expulsion of her from the premises was an illegal invasion of her private right, which gave her a right of action as against the trespasser.
3. 4. The damages which are to be allowed in cases of this character are, first, any actual damages which may have resulted to the plaintiff" because of her expulsion from the premises, including damages to her health, and those referable to pain and suffering, such as was the-natural and probable result of the wrongful act of the trespasser. In addition thereto, evidence that the trespass was willful, and all circumstances of aggravation attendant thereon, may be given in evidence, to be weighed by the jury in determining, not alone what would compensate the plaintiff for the injury that she had sustained, but for the purpose of allowing such damages as, in their judgment, would deter the wrongdoer from a repetition of the trespass. Se‘e Code, §3066.
According to the principles herein announced, the plaintiff’s declaration was sufficient to withstand an assault by a general demurrer. Judgment reversed.